STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     July 13, 2017
               Plaintiff-Appellee,

v                                                                    No. 331077
                                                                     Oakland Circuit Court
AARON GERSHON MASSEY,                                                LC No. 2014-253028-FH

               Defendant-Appellant.


Before: GLEICHER, P.J., and M. J. KELLY and SHAPIRO, JJ.

PER CURIAM.

        A jury convicted defendant of three counts of second-degree criminal sexual conduct in
violation of MCL 750.520c(1)(a) for the sexual abuse of a boy under the age of 13. The trial
court upwardly departed and sentenced defendant to three concurrent terms of 7 to 15 years’
imprisonment. Defendant’s challenges to the testimony of the investigating officer do not
warrant relief and the challenges to his sentence are without merit. We affirm.

                                        I. BACKGROUND

         Defendant was previously employed as a program assistant at a Boys and Girls Club,
where he was responsible for coordinating activities, discipline, and mentoring children. The
victim, DC, participated in the club’s after-school latchkey and summer camp programs. DC
alleged that on three occasions during the 2013/2014 schoolyear, when DC was nine years old,
defendant called him away from his friends and into his office. Defendant’s office was in a high-
traffic area, but he had placed paper over the door’s glass window, blocking the view of passers-
by. The office also had exterior windows but those were covered by a blackout shade. On all
three occasions, defendant instructed DC to bend over and place his elbows on the desk.
Defendant then rubbed his erect penis on DC’s buttocks for several minutes.

        DC reported the incidents to his mother during the summer of 2014. His mother
contacted the club and the police. Defendant voluntarily submitted to an interview with
Detective Christine Shuler and denied the allegations against him. After charges were filed, the
police department issued a press release. Thereafter, several other victims came forward,
accusing defendant of sexual abuse. Although the prosecutor never filed additional charges, two
of these boys testified as other act witnesses at the current trial. One testified that defendant had
rubbed his erect penis on the boy’s buttocks and touched the boy’s penis. The other asserted that
defendant had squeezed his buttocks while hugging him.
                                                -1-
        The jury convicted defendant of three counts of CSC-II. The trial court departed from the
minimum sentencing guidelines range by 13 months and imposed concurrent sentences of 7 to 15
years. Defendant sought resentencing and the court acknowledged that it failed to state on the
record reasons in support of the departure sentence. After rectifying this error, the court imposed
the same sentence.

                                  II. DEPARTURE SENTENCE

       Defendant challenges the proportionality of his departure sentence.

                July 29, 2015 marked a sea change in Michigan’s sentencing
       jurisprudence. On that day, the Michigan Supreme Court ruled that the
       mandatory minimum sentence ranges of the legislative sentencing guidelines were
       unconstitutional as they required sentencing based on judicially found facts.
       People v Lockridge, 498 Mich. 358, 364; 870 NW2d 502 (2015). To remedy this
       deficit, the Court severed the mandatory sentencing provisions and rendered the
       guidelines advisory only. Id.

              In relation to departure sentences, Lockridge, 498 Mich. at 392, instructed
       that appellate courts must conduct a reasonableness review. [People v Stevens,
       318 Mich. App. 115, 119; ___ NW2d ___ (2016).]

       In People v Steanhouse, 313 Mich. App. 1, 46-47; 880 NW2d 297 (2015), this Court
readopted the “principle of proportionality” standard employed by courts before the Legislature
enacted mandatory sentencing guidelines. This standard was outlined in People v Milbourn, 435
Mich. 630, 636; 461 NW2d 1 (1990), as follows: “a given sentence [could] be said to constitute
an abuse of discretion if that sentence violate[d] the principle of proportionality, which require[d]
sentences imposed by the trial court to be proportionate to the seriousness of the circumstances
surrounding the offense and the offender.” Steanhouse, 313 Mich. App. at 45. In imposing
sentence, the court must take “ ‘into account the nature of the offense and the background of the
offender.’ ” Id., quoting Milbourn, 435 Mich at 651. Departure sentences “ ‘are appropriate
where the guidelines do not adequately account for important factors legitimately considered at
sentencing’ ” as well as when “ ‘the recommended range under the guidelines is
disproportionate, in either direction, to the seriousness of the crime.’ ” Steanhouse, 313 Mich
App at 45, quoting Milbourn, 435 Mich. at 656-657.

        Steanhouse provided further guidance regarding the “important factors” that might be
raised at sentencing:

               Where there is a departure from the sentencing guidelines, an appellate
          court’s first inquiry should be whether the case involves circumstances that
          are not adequately embodied within the variables used to score the
          guidelines. A departure from the recommended range in the absence of
          factors not adequately reflected in the guidelines should alert the appellate
          court to the possibility that the trial court has violated the principle of
          proportionality and thus abused its sentencing discretion. Even where some
          departure appears to be appropriate, the extent of the departure (rather than

                                                -2-
          the fact of the departure itself) may embody a violation of the principle of
          proportionality. [Milbourn, 435 Mich. at 659-660.]

              Factors previously considered by Michigan courts under the
       proportionality standard included, among others, (1) the seriousness of the
       offense, People v Houston, 448 Mich. 312, 321; 532 NW2d 508 (1995); (2) factors
       that were inadequately considered by the guidelines, id. at 324; and (3) factors not
       considered by the guidelines, such as the relationship between the victim and the
       aggressor, id. at 323; Milbourn, 435 Mich. at 660, the defendant’s misconduct
       while in custody, Houston, 448 Mich. at 323, the defendant’s expressions of
       remorse, id., and the defendant’s potential for rehabilitation, id. at 324.
       [Steanhouse, 313 Mich. App. at 45-46.]

        The trial court’s stated reasons for its 13-month upward departure from the guidelines
were: (1) the degree of upset and devastation experienced by the victim, the other-act witnesses,
and their families; (2) the crimes were perpetrated against minors; (3) after hearing defendant’s
testimony, the court could not “feel comfortable” that “it could never happen again;” (4)
defendant had “placed [him]self in a position of authority” over the victim and the other-act
witnesses; (5) defendant had always worked with children in a position of authority; (6)
defendant had not acknowledged that the conduct of which he was found guilty was the cause of
his incarceration, and (7) the court did not believe that defendant had yet realized the severity of
the harm that he caused. These factors are all appropriate considerations when imposing
sentence and weigh in favor of the relatively small upward departure in this case.

        The psychological impact of defendant’s actions on the victim, the other-act witnesses
and their families was not adequately taken into account by the sentencing guidelines. Offense
Variables (OVs) 4 and 5 consider the psychological effect of crimes on both the victim and the
victim’s family members. However, the OVs do not account for situations in which multiple
victims were impacted. MCL 777.34(1) directs that 10 points will be assessed for
“psychological injury to a victim” requiring professional treatment and 0 if no victim is so
injured. If statutory language is clear and unambiguous, “no further construction is necessary or
allowed.” People v Mack, 265 Mich. App. 122, 126; 695 NW2d 342 (2005), quoting People v
Davis, 468 Mich. 77, 79; 658 NW2d 800 (2003) (quotation marks and citation omitted). And the
statute provides for a score relative to only one victim. Here, there were at least three victims of
defendant’s sexual abuse while working at the club. Both DC and at least one of these other
victims were in therapy as a result.

        MCL 777.35(1) similarly contemplates a score of 15 points for psychological injury
requiring professional treatment to a member of the victim’s family. Again, the score is all or
nothing and does not permit a higher score when multiple victims or multiple relatives are
impacted. Although the court did not assess points for this variable, it acknowledged that three
separate families had been traumatized by defendant’s acts and that this was not given adequate
weight under the guidelines. We discern no error in the court’s reasoning.

       The trial court also relied on the fact that the victim and other act witnesses were minors
and that defendant had “placed [him]self in a position of authority” over them. Both the victim’s
youth and defendant’s position of authority were addressed under OV 10, which instructs that 10

                                                -3-
points are to be added if “[t]he offender exploited a victim’s . . . youth or agedness . . . or the
offender abused his or her authority status.” MCL 777.40(1)(b). Again, however, the guidelines
do not account for the two additional victims who were exploited by defendant.

        The trial court also considered defendant’s employment history, stating that he had
always worked with children in a position of authority. Defendant contends that his employment
history was both speculative and irrelevant in the absence of any allegations of inappropriate
behavior at other jobs. First, the information was not “speculative” as defendant’s employment
history was listed in the PSIR and defendant did not challenge its accuracy. Defendant’s history
of seeking jobs that placed him in a position of authority over children was relevant to the trial
court’s sentencing consideration. This suggested that defendant would continue seeking such
positions in the future, leading to the court’s concern that defendant would likely reoffend. This
Court has held that “the need to protect other children by the sentence imposed is another factor
not adequately considered by the guidelines.” People v Armstrong, 247 Mich. App. 423, 425; 636
NW2d 785 (2001). Similarly, the Supreme Court has held that “the likelihood of the defendant
reoffending” was properly considered as a substantial and compelling reason for departing from
the sentencing guidelines. People v Corrin, 489 Mich. 855; 795 NW2d 13 (2011).

        The court’s final considerations were interrelated. The court noted that defendant
expressed “remorse with respect to what has occurred, but in everything that you said I didn’t
hear you say you acknowledged that your conduct and the conduct that you were found to be
guilty of was what put you where you are. I don’t think you’ve yet come to the realization of the
horrendousness of what occurred. . . .” Defendant’s level of remorse was a proper factor for the
court’s consideration. See Houston, 448 Mich. at 323.

       Ultimately, the factors cited by the trial court relative to the proportionality of the
advisory minimum sentence weigh in favor of the upward departure sentence imposed in this
case. The 13-month upward departure in defendant’s minimum sentence was proportional and
therefore reasonable under Lockridge and Steanhouse.

                                            III. OV 8

        Defendant challenges the trial court’s assessment of 15 points for OV 8. OV 8 instructs
that 15 points be assessed when “[a] victim was asported to another place of greater danger or to
a situation of greater danger. . . .” MCL 777.38(1)(a). Defendant contends that his office was
not “secreted from observation” and therefore defendant did not summon DC to a “place of
greater danger.” Defendant further asserts that DC’s presence in his offense was merely
incidental to the CSC offense, rendering any score inappropriate.

        We review for clear error the trial court’s factual determinations at sentencing. Those
findings must be supported by a preponderance of the evidence. People v Hardy, 494 Mich. 430,
438; 835 NW2d 340 (2013). We review de novo the court’s interpretation and application of the
legislative sentencing guidelines. People v McGraw, 484 Mich. 120, 123; 771 NW2d 655 (2009).

       Previous precedent of this Court dictated that in order to assess points under OV 8, the
asportation of the victim could not be “merely incidental to the commission of” the offense.
People v Spanke, 254 Mich. App. 642, 647; 658 NW2d 504 (2003). Our Supreme Court recently

                                                -4-
overruled this principle. In People v Barrera, ___ Mich ___; 892 NW2d 789, 793-794 (2017),
the Supreme Court held that the term “asportation” as used in OV 8 is to be accorded its plain
meaning, and not analyzed by reference to the term as used in the kidnapping statute. The Court
specifically determined that MCL 777.38 does not preclude assessment of points for OV 8 when
the asportation is incidental to the sentencing offense; OV 8 should be scored even under such
circumstances. Id.

        In Barrera, 892 NW2d at 794, the Supreme Court affirmed a 15-point score for OV 8
when the defendant took the victim into his bedroom, a place “where the sexual assault was less
likely to be discovered.” Here, defendant summoned DC away from the safety of a common
area where he was playing with friends. Defendant waited until he and DC were inside his
office, blocked from view, to sexually assault his victim. Defendant’s act of moving DC ensured
that the assault would not likely be interrupted and discovered. Accordingly, the trial court
properly assessed 15 points for OV 8.

            IV. PROSECUTORIAL MISCONDUCT/INEFFECTIVE ASSISTANCE

        Defendant finally asserts that the prosecutor improperly elicited testimony from Detective
Shuler regarding defendant’s credibility and that defense counsel was ineffective for failing to
object.

        During the prosecutor’s direct examination of Shuler, the detective noted that defendant
had told his supervisor that he had only placed DC in “a very slight headlock” while play
wrestling and had not sexually touched him. The prosecutor asked Shuler if defendant had given
her a “consistent” description of “the headlock incident.” Shuler testified, “They were different.
They actually kind of, I would say progressed throughout the interview.” Shuler described that
defendant expressed his belief that he was called to the station for an interview for physically or
“aggressively” hurting DC during the headlock. Defendant’s statements appeared to be an
admission that he was aggressive with DC, “[i]nconsistent” with the statement defendant made to
his supervisor. The prosecutor inquired, “as an investigator, when you have a suspect giving you
two different statements, is that of importance to you?” Shuler responded affirmatively:
“Obviously, inconsistent statements is something we look for. We see that a lot of times when
people are being deceptive. Usually, if someone’s telling the truth their story remains consistent
during the entire investigation in whoever they talk to.”

        During cross-examination, defense counsel emphasized through Shuler’s testimony that
defendant had not been charged with assaulting the other act witnesses or any other child. On
redirect, the prosecutor queried whether “the police department could present charges” related to
the other potential witnesses. Shuler affirmed that she could. The prosecutor then asked, “And
in your opinion did the defendant commit crimes against those two boys?”; Shuler responded,
“Yes.”

       We review unpreserved challenges to the prosecutor’s conduct for plain error affecting
the defendant’s substantial rights or resulting in the conviction of an innocent person. People v
Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999); People v Aldrich, 246 Mich. App. 101, 110;
631 NW2d 67 (2001). We review prosecutorial misconduct claims case-by-case. People v
Brown, 267 Mich. App. 141, 152; 703 NW2d 230 (2005). We examine the prosecutor’s remarks

                                                -5-
in context, and evaluate them “in light of defense arguments and the relationship they bear to the
evidence admitted at trial.” Id. Prosecutors are afforded great latitude in their arguments and
conduct. People v Unger, 278 Mich. App. 210, 236; 749 NW2d 272 (2008). “ ‘Reversal is
warranted only when plain error resulted in the conviction of an actually innocent defendant or
seriously affected the fairness, integrity, or public reputation of judicial proceedings.’ ” Id. at
235, quoting People v Callon, 256 Mich. App. 312, 329; 662 NW2d 501 (2003).

         “[A] witness cannot express an opinion on the defendant’s guilt or innocence of the
charged offense” because it is for the jury to decide whether a defendant is culpable. People v
Bragdon, 142 Mich. App. 197, 199; 369 NW2d 208 (1985). During the first colloquy, the
prosecutor did not ask Shuler to comment on defendant’s guilt or innocence. Rather, Shuler
testified that defendant gave inconsistent statements regarding the events in question. The
prosecutor queried whether this was important to the investigation and Shuler indicated that it
roused suspicions.

       We find People v Heft, 299 Mich. App. 69; 829 NW2d 266 (2012), instructive in this
regard. In Heft, 299 Mich. App. at 81-82, the defendant contended that his counsel should have
objected when the prosecutor elicited testimony from the arresting officers that the defendant’s
story made them “feel like something was afoot” and they “didn’t think that [the defendant] was
being truthful.” In Heft, the officers first described the defendant’s statement and appearance
upon being intercepted on a public street. It was 1:30 a.m. and the temperature was well below
freezing, and yet the defendant was perspiring and breathing hard and claimed to be “just
walking around.” Id. at 82. This Court held that the prosecutor did not elicit “improper opinions
about a defendant’s guilt” and that neither officer testified regarding the defendant’s “guilt in
general.” Id. at 83.

        The same is true here. Like the officers in Heft, Shuler testified regarding the suspicion
raised by defendant’s conduct—making inconsistent statements about his interactions with DC.
During the first challenged exchange, Shuler made no comment about defendant’s “guilt in
general” and merely described the investigative process. As the prosecutor committed no
misconduct in this regard, defense counsel cannot be deemed ineffective for failing to object.
See People v Torres, 222 Mich. App. 411, 425; 564 NW2d 149 (1996).

       During the second challenged exchange, however, the prosecutor directly asked Shuler to
comment on defendant’s guilt—“in your opinion did the defendant commit crimes against those
two [other act witnesses]?” Shuler directly responded “yes,” she believed defendant guilty.
Although defendant was not on trial for these acts, the implication was that defendant committed
the charged offenses as he was guilty of the uncharged acts.

        “It is generally improper for a witness to comment or provide an opinion on the
credibility of another witness because credibility matters are to be determined by the jury.”
People v Dobek, 274 Mich. App. 58, 71; 732 NW2d 546 (2007). Shuler opined regarding the
credibility of the other act witnesses and then segued into the forbidden territory of declaring
defendant’s guilt. This testimony was directly elicited by the prosecutor. Accordingly, the
prosecutor clearly engaged in wrongdoing. And defense counsel surely should have objected.



                                                -6-
        Relief is not warranted, however. As noted, a new trial is only warranted in the face of
an unchallenged incident of prosecutorial misconduct when prejudice results. See Unger, 278
Mich. App. at 235. Similarly, a defendant is only entitled to a new trial based on the ineffective
assistance of counsel if but for counsel’s errors, the result of the trial “would have been
different.” People v Johnson, 451 Mich. 115, 124; 545 NW2d 637 (1996).

        DC’s testimony standing alone was sufficient to support defendant’s CSC-II convictions.
MCL 750.520h (“The testimony of a victim need not be corroborated in prosecutions under
[MCL 750.520b to MCL 750.520g].”); People v Szalma, 487 Mich. 708, 724; 790 NW2d 662
(2010). However, other evidence tended to establish defendant’s guilt as well. DC’s mother
described that her son was emotionally unsettled for several weeks before reporting the abuse.
The jury heard the testimony from the other act witnesses and could gauge their credibility
personally. One of the witnesses described that defendant committed strikingly similar abuses
upon him. Given this record, we cannot determine that defendant was deprived of a fair trial or
that Shuler’s testimony resulted in the conviction of an innocent man. Defendant is therefore not
entitled to a new trial.

       We affirm.



                                                           /s/ Elizabeth L. Gleicher
                                                           /s/ Michael J. Kelly
                                                           /s/ Douglas B. Shapiro




                                               -7-